 


111 HR 286 IH: To amend the Dayton Aviation Heritage Preservation Act of 1992 to add sites to the Dayton Aviation Heritage National Historical Park, and for other purposes.
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 286 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Mr. Turner (for himself, Mr. Ryan of Ohio, and Mr. Austria) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Dayton Aviation Heritage Preservation Act of 1992 to add sites to the Dayton Aviation Heritage National Historical Park, and for other purposes. 
 
 
IAdditional areas included in Dayton Aviation Heritage National Historical Park 
101.Additional areas included in parkSection 101 of the Dayton Aviation Heritage Preservation Act of 1992 (16 U.S.C. 410ww) is amended by adding at the end the following: 
 
(c)Additional sitesIn addition to the sites described in subsection (b), the park shall consist of the following sites, as generally depicted on a map titled Dayton Aviation Heritage National Historical Park, numbered 362/80,013 and dated May 2008: 
(1)Hawthorn Hill, Oakwood, Ohio. 
(2)The Wright Company factory and associated land and buildings, Dayton, Ohio.. 
102.Protection of historic propertiesSection 102 of the Dayton Aviation Heritage Preservation Act of 1992 (16 U.S.C. 410ww-1) is amended— 
(1)in subsection (a), by inserting Hawthorn Hill, the Wright Company factory, after , acquire; 
(2)in subsection (b), by striking Such agreements and inserting: 
 
(d)ConditionsCooperative agreements under this section; 
(3)by inserting before subsection (d) (as added by paragraph 2) the following: 
 
(c)Cooperative agreementsThe Secretary is authorized to enter into a cooperative agreement with a partner or partners, including the Wright Family Foundation, to operate and provide programming for Hawthorn Hill and charge reasonable fees notwithstanding any other provision of law, which may be used to defray the costs of park operation and programming.; and 
(4)by striking Commission and inserting Aviation Heritage Foundation. 
IIGrant Assistance and technical corrections 
201.Grant Assistance and technical correctionsSection 108 of the Dayton Aviation Heritage Preservation Act of 1992 (16 U.S.C. 410ww–7) is amended— 
(1)by redesignating subsection (b) as subsection (c); and 
(2)by inserting after subsection (a) the following new subsection: 
 
(b)Grant AssistanceThe Secretary is authorized to make grants to the parks’ partners, including the Aviation Trail, Inc., the Ohio Historical Society, and Dayton History, for projects not requiring Federal involvement other than providing financial assistance, subject to the availability of appropriations in advance identifying the specific partner grantee and the specific project. Projects funded through these grants shall be limited to construction and development on non-Federal property within the boundaries of the park. Any project funded by such a grant shall support the purposes of the park, shall be consistent with the park’s general management plan, and shall enhance public use and enjoyment of the park.. 
202.National aviation heritage areaTitle V of division J of the Consolidated Appropriations Act, 2005 (16 U.S.C. 461 note; Public Law 108–447), is amended— 
(1)in section 503(3), by striking 104 and inserting 504; 
(2)in section 503(4), by striking 106 and inserting 506; 
(3)in section 504, by striking subsection (b)(2) and by redesignating subsection (b)(3) as subsection (b)(2); and 
(4)in section 505(b)(1), by striking 106 and inserting 506. 
 
